United States DighaeleCpud-cv-08168-JSR Document 10 Filed 09/16/19 Page 1 of 3
Southern District of New York

 

IMH Broadway Tower Senior Lender, LLC;

IMH Broadway Tower Mezz Lender, LLC AFFIDAVIT OF SERVICE
Plaintiffs, Civil Action No. 19 CV 8168
Date Filed 9/3/2019
-apainst-

William Hertz, Isaac Hertz & Sarah Hertz c/o Hertz Investment Group
Defendants.

 

State of New York )

Ss:
County of Albany )

Mary M. Bonville, being duly sworn, deposes and says:

Deponent is over the age of eighteen and is a resident of New York State and is not a party to this action. That
on September 5, 2019 at approximately 2:45 PM deponent served the following specific papers: Summons ina
Civil Action and Complaint, Civil Cover Sheet, and Corporate Disclosure Statement Federal Rule 7.1 , that the
party served was Issac Hertz c/o Hertz Investment Group, one of the defendants in this action, by personally
serving one copy of the aforesaid papers at the office of the registered agent authorized by appointment,
Corporation Service Company, located at 80 State Street, 10th Floor, in the City of Albany, New York by
delivering to and leaving the papers with A Legal Representative of CSC, a white female with gray hair, being
approximately 58 years of age; height of 5°4”, weight of 130 lbs., being an authorized person in Corporation
Service Company and empowered to receive such service.

VW (louy/M (Buwll>

Mabry M. Bonville

Sworn to before me this 5” 4 day of September, 2019

VOB f Ray

Notary Public — State of New Vork
Qualified in Albany County
Registration No. 01RA6133233
Commission Expires: 09-12-2021
Case 1:19-cv-08168-JSR Document 10 Filed 09/16/19 Page 2 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

IMH BROADWAY TOWER SENIOR
LENDER, LLC, a Delaware limited liability
company; IMH BROADWAY TOWER
MEZZ LENDER, LLC, a Delaware limited
liability company,

Plaintiffs,
Vv.

WILLIAM HERTZ, an individual residing in
California; ISAAC HERTZ, an individual
residing in California, SARAH HERTZ, an
individual residing in California,

Defendants.

 

 

STATE OF NEW YORK _ )
) ss.:
COUNTY OF NEW YORK.)

Case No. 1:19-cv-08168 (JSR)

AFFIDAVIT OF SERVICE

ANGEL ARIAS, being duly sworn, deposes and says:

1. I am not a party to this action, am over 18 years of age, and am employed by

Gibson, Dunn & Crutcher LLP, 200 Park Avenue, New York NY 10166.

2. On Friday, September 6, 2019, I served true and correct copies of the Summons,

Complaint and exhibits thereto, Civil Cover Sheet, Rule 7.1 Corporate Disclosure Statement,

Rules of the Honorable Jed S. Rakoff and Electronic Case Filing Rules & Instructions all in the

above captioned proceeding, via United States Postal Service Certified Mail, Return Receipt

Requested upon:
Case 1:19-cv-08168-JSR Document 10 Filed 09/16/19 Page 3 of 3

William Hertz
c/o Hertz Investment Group
1522 2™ Street
Santa Monica, California 90401
Attention: Gary Horwitz

Isaac Hertz
c/o Hertz Investment Group
1522 2™ Street
Santa Monica, California 90401
Attention: Gary Horwitz

Sarah Hertz
c/o Hertz Investment Group
1522 2" Street
Santa Monica, California 90401
Attention: Gary Horwitz

Sher Garner Cahill Richter Klein & Hilbert, L.L.C.
909 Poydras Street, Suite 2800
New Orleans, Louisiana 70112
Attention: Richard P. Richter, Esq.

by depositing the same in four separate, post-paid properly and personally addressed envelopes,

in an official depository under the exclusive care and custody of the United States Postal Service

within the State of New York and pursuant to the terms of the Guaranty Agreement, dated

September, 5 2014 (Complaint Exhibit No. 7). YJ (o

Aafgel P Arias

Sworn to before me on this
16" ‘i § September, 2019

7 cutopa

Notary Sabie

 
  

‘LaToya Best

Notary Public, State of New York :

No. 018£6203863, Qualified in Kings County 2
Certificate Filed in New York County

Commission Expires April 13, 20:
